Title: Mary Smith Cranch to Abigail Adams, 25 January 1791
From: Cranch, Mary Smith
To: Adams, Abigail


My dear Sister
Braintree January 25th 1791
I last week receiv’d your kind Letter of the 9th of this month & rejoice to here that you are all in so much beter health than when you wrote before. I feel more pleasure at the thought of seeing you here in the Spring than I dare venture to indulge I past by your House this afternoon & the thought of seeing it again inhabited by my dear Brother & Sister gave a chearfulness to its appearence which it has not had since you left it—& beleive me my sister Joy & sorrow are so nearly alli’d in thier effects that some of the few tears which remain’d unsshed at your departure forc’d themselves from my Eyes.
every thing in your house is I believe in good order Lucy goes after every Storm & with the Boy or Girl sweeps out the Snow & whatever she finds necessary— she will send you an inventory of what things [you] have in the house that you may know what you will want & what to direct to have purchaised for you some things I can lend you—
As to help I think I can do much better for you than to get mr Tyrrel— he is not a good man & has a miserable poor Family too near for your profit There is a Negro man & his wife who have made Phebes house there home when they were not out at work for these nine months. They both were hir’d by your Brother Adams last summer the man as a Farmer & his wife as a spinner. He speaks well of them & Phebe gives them a good character She wash’d for me last summer & was with me some time as a spinner they have been hir’d servants to some of the genteelest Familys in the other states The man came from Guinea when a child & was bought by a man in connetiut who had no children & was so good to him that he gave him an education like a child— he can write & cypher &c She says she understands cooking She was born at Long Island. They appear to be very honest & good temper’d I have never heard a word amiss of them from any one they have had four children but they were dead born I have talk’d with Doctor Tufts about them—& we both think you cannot do better than to take them both if you want a servant of both sex’s. They will not be above their Business nor will they have such a train after them as if you were to get servants who have connections here I have told them that I would not have them ingage themselves untill I could hear from you

Cousin John will be with you I hope as soon as this Letter— then prehaps you may perceive who the profile was taken for which you could not find out it cannot be so good a likeness as the others or you would have discover’d it; we thought it a good likness The one you desire will be tried for we have one of you which I think is very much like you except the nose & [. . .] he had forgot
Betsy was here yesterday & tells me Richard can run alone, he is but ten months old, Sister Shaw says she has not set her little Girl upon her Feet yet. Tis such a rarity that they are as ch[. . .] of it as if they had never had one before
remember me kindly to mr Adams & all my Cousins I have written to mrs Smith by my nephew—
Yours affectionately
Mary Cranch
